DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/23/22 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zaremski (Pub. No.: US 2017/0177969A1) and further in view of Hinds (Pub. No.: US 2006/0080265A1) and Wen (Pub. No.: US 2006/0235875A1).
With respect to claims 1, 18:
Zaremski discloses a system for automatically detecting, classifying, and processing objects captured in an image, comprising a processor in communication with an image source (fig. 2, item 235 as in parag. 0034); and computer system code executed by the processor, the computer system code causing the processor to receive an image from the image source (abstract, 0006); detect one or more objects in the image (abstract); perform a high-level classification of each of the one or more objects in the image (parag. 0006, 0010); extract each of the one or more objects from the image (parag. 0003, 0058); perform a specific classification of each of the one or more objects (parag. 0032, 0038 and 0068); 
	Zaremski does not explicitly go into detail of determining a price of each of the one or more objects; and generate a report comprising a price of each of the one or more objects.
Hinds discloses determining a price of each of the one or more objects (abstract and parag. 0004); and generate a report comprising a price of each of the one or more objects (parag. 0025-0026).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of Hinds into the teaching of Zaremski in order to enable a retailer to determine pricing using readily available data in order to approximate the optimum price for a particular product.
Zaremski and Hinds do not explicitly disclose labeling each of the one or more objects in the image; determining a price of each object based on label and at least one attribute associated with the label of each of the one or more objects in the image 
Wen discloses labeling each of the one or more objects in the image; determining a price of each object based on label and at least one attribute associated with the label of each of the one or more objects in the image (parag. 0016); It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of Wen into the teaching of Zaremski in view of Hinds in order to identifying object information in object blocks and particularly to identifying such information from information pages such as web pages.
With respect to claims 2, 19:
Zaremski discloses the system of Claim 1, wherein the image comprises a photograph 

or a video frame (parag. 0078).  


Claims 3-15, 17, 20-32, 34 are rejected under 35 U.S.C. 103 as being unpatentable over Zaremski (Pub. No.: US 2017/0177969A1), Hinds (Pub. No.: US 2006/0080265A1), Wen (Pub. No.: US 2006/0235875A1) as applied to claim 1 above and further in view of Liu (Pub. No.: US 2019/0258876A1).
With respect to claims 3, 20:
The rejection of claim 1 is incorporated; Zaremski, Hinds and Wen do not explicitly disclose wherein the processor performs the steps of detecting the at least one object in the image and performing the high-level classification of the at least one object in the image using a convolutional neural network ("CNN").  
	Liu discloses his limitation (parag. 0035 and 0038). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of Liu into the teaching of Zaremski in view of Hinds and Wen in order to identifies the object from the 2D image and assigns the identification of the object to a selected point of the 3D point cloud.
With respect to claims 4, 21:
Liu discloses the system wherein the CNN generates one or more bounding boxes on the image (parag. 0038).  
With respect to claims 5, 22:
Liu discloses the system wherein each of the one or more bounding boxes are assigned a confidence score (parag. 0038).
With respect to claims 6, 23:
Liu discloses the system wherein the system retains each of the one or more bounding boxes with a confidence score higher than a predetermined threshold and discards each of the one or more bounding boxes with a confidence score lower than the predetermined threshold (parag. 0038). 
With respect to claims 7, 24: 
Liu discloses the system of Claim 6, wherein the system selects a single bounding box when there are more than one bounding boxes, using a non-maximal suppression method (parag. 0004, 0010).  
With respect to claim 8, 25:
Liu discloses the system of Claim 4, wherein the system transforms the one or more bounding boxes into an original image space using scaling parameters (parag. 0004, 0010). 
With respect to claims 9, 26: 
Liu discloses the system of Claim 4, wherein the processor performs the step of extracting the at least object from the image by cropping out the one or more bounding boxes (parag. 0035).  
With respect to claims 10, 27:
Zaremski discloses the system of Claim 1, wherein the system tracks each of the one or more objects in further images using a tracking algorithm (parag. 0073).  
With respect to claims 11, 28:
Zaremski discloses the system of Claim 1, wherein the tracking algorithm comprises a Multiple Instance Learning algorithm or a Kernelized Correlation Filters algorithm (parag. 0083 discloses learning algorithm). 
 With respect to claims 12, 29:
Zaremski discloses the system of Claim 10, wherein when a new object is detected in the further images, the system performs a high-level classification of the new object (parag. 0042).  
 With respect to claims 13, 30:
Zaremski discloses the system of Claim 1, wherein step of performing the specific classification comprises comparing an object from the one or more objects to images of items stored in a database and generating a score between the object and each of the images of items (parag 0040 and 0074).  
 With respect to claims 14, 31:
 Zaremski discloses the system of Claim 13, wherein the system generates the score using a key point matching algorithm (abstract and parag. 0006). 
 With respect to claims 15, 32:
Zaremski discloses the system of Claim 14, wherein the key point matching algorithm generates key point descriptors at locations on the object and at locations on each of the images of items and compares the descriptors to identify matching points (parag.0072).
With respect to claims 17, 34:
Zaremski discloses the system of Claim 1, wherein, prior to the step of detecting the at least one object in the image, the system preprocesses the image using a normalization process or a channel value 16 MEl1 30532746x.1centering process (parag. 0069, 0083).

Claims 16, 33 are rejected under 35 U.S.C. 103 as being unpatentable over Zaremski (Pub. No.: US 2017/0177969A1), Hinds (Pub. No.: US 2006/0080265A1), Wen (Pub. No.: US 2006/0235875A1) as applied to claim 1 above and further in view of Kamen (Pub. No.: US 2018/0114087A1).
With respect to claims 16, 33:  
The rejection of claim 15 is incorporated; Zaremski, Hinds and Wen do not explicitly disclose wherein the descriptors comprise at least one of scale-invariant feature transform ("SIFT") descriptors, histogram of oriented gradients ("HoG") descriptors, or KAZE descriptors.  
Karem discloses wherein the descriptors comprise at least one of scale-invariant feature transform ("SIFT") descriptors, histogram of oriented gradients ("HoG") descriptors, or KAZE descriptors (parag. 0004).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of Karem into the teaching of Zaremski in view of Hinds and Wen in order to provide surgical guidance during a medical (e.g., surgical) procedure (or any other type of procedure), such as a craniotomy.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIBOLA A AKINYEMI whose telephone number is (571)270-1846.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUWEN PAN can be reached on (571)-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJIBOLA A AKINYEMI/Primary Examiner, Art Unit 2649